Case 6:17-cv-00171-PGB-LRH Document 243 Filed 02/26/20 Page 1 of 2 PageID 12011



                          IN THE UNITED STATES DISTRICT COURT
                               MIDDLE DISTRICT OF FLORIDA
                                   ORLANDO DIVISION

 SIEMENS ENERGY, INC.,                             )
                                                   )
            Plaintiffs,                            )
                                                   )
                    v.                             )   Case No. 6:17-CV-171-Orl-40-LRH
                                                   )
 MIDAMERICA C2L INC., et al.,                      )
                                                   )
            Defendant.                             )

                           DEFENDANTS’ REVISED EXHIBIT LIST

        Attached hereto as Exhibit “A” is Defendant, MidAmerica C2L, Inc. and Secure Energy,

 Inc.’s Revised Exhibit List. This amends MidAmerica C2L, Inc. and Secure Energy, Inc.’s List

 that was previously filed as Docket Number 218-3 as an attachment to the Joint Pre-Trial

 Statement filed at Docket Number 218.

                                             Respectfully submitted,
                                             DANNA MCKITRICK, P.C.

 Date: February 26, 2020              BY:     /s/ Robert L. Devereux
                                             Robert L. Devereux, admitted pro hac vice
                                             Jeffrey R. Schmitt, admitted pro hac vice
                                             7701 Forsyth Blvd., Suite 800
                                             St. Louis, Missouri 63105-3907
                                             Telephone: (314) 726-1000
                                             Facsimile: (314) 725-6592
                                             E-Mail: rdevereux@dmfirm.com
                                                       jschmitt@dmfirm.com

                                             and

                                             Walter A. Ketcham, Jr.
                                             Florida Bar No. 156630
                                             Grower, Ketcham, Eide, Telan & Meltz, P.A.
                                             901 N. Lake Destiny Rd., Suite 450
                                             Maitland, Florida 32751
                                             Telephone: (407) 423-9545
                                             Facsimile: (407) 425-7104
                                             E-Mail: waketcham@growerketcham.com
                                             ATTORNEYS FOR DEFENDANTS
Case 6:17-cv-00171-PGB-LRH Document 243 Filed 02/26/20 Page 2 of 2 PageID 12012



                                          CERTIFICATE OF SERVICE

        The undersigned hereby certifies that, on the 26th day of February, 2020 a true and
 accurate copy of the foregoing was filed electronically with the Clerk of Court to be served by
 operation of the Court’s electronic filing system upon the following:

 Jonah D. Mitchell                                   P. Alexander Quimby
 E-Mail: jmitchell@reedsmith.com                     E-Mail: aquimby@bakerlaw.com
 Adaline J. Hilgard                                  Robert W. Thielhelm
 Email: ahilgard@reedsmith.com                       E-Mail: rthielhelm@bakerlaw.com
 Christopher J. Pulido                               Baker & Hostetler, LLP
 E-Mail: cpulido@reedsmith.com                       2300 SunTrust Center
 Reed Smith, LLP                                     200 South Orange Avenue
 101 Second Street, Suite 1800                       Post Office Box 112
 San Francisco, CA 94105-3659                        Orlando, FL 32802

 ATTORNEYS FOR PLAINTIFF
 SIEMENS ENERGY, INC.


                                                       /s/ Robert L. Devereux

 DocID: 4848-1403-9222, v. 14848-1403-9222, v. 1



 4848-1403-9222, v. 1
